TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00439-CR


Carlos Flores Hiracheta, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2000-006, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for intoxication manslaughter and
aggravated assault.  Sentence was imposed on May 2, 2001.  The deadline for filing a motion for new
trial was therefore June 1, 2001.  Tex. R. App. P. 21.4(a).  The motion for new trial was filed June
4, 2001.  Because the motion for new trial was not timely, the notice of appeal filed July 26, 2001,
also was not timely.  Tex. R. App. P. 26.2(a).  Under the circumstances, we lack jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. 
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).

The appeal is dismissed.

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 13, 2001
Do Not Publish